Citation Nr: 1009053	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel












INTRODUCTION


The Veteran had active military service from September 2001 
to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In pertinent part of the 
November 2007 decision, the RO denied service connection for 
PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional efforts must be made to attempt to obtain 
pertinent records prior to adjudication of this claim.

In two October 2007 VA memorandums it was determined that the 
Veteran's service treatment records and service personnel 
records were not available for review.  The memorandums 
documented the steps that were taken in order to obtain the 
Veteran's records.  The Board finds that at the time VA 
attempted to obtain the records, the Veteran's Reserve 
obligation term had not yet expired; his Reserve obligation 
date was until September 12, 2009.  Therefore, it appears 
likely that the records were not yet retired to the National 
Personnel Records Center (NPRC) at the time those records 
were requested.  

In a claim for compensation, VA must make efforts to obtain 
the claimant's service medical records, other records 
relating to the claimant's military service held or 
maintained by a government agency, VA medical records, and 
any other relevant records held by a federal agency.  
38 C.F.R. § 3.159(c)(3).  The Board finds that the RO must 
once again attempt to obtain all of the Veteran's service 
treatment records and service personnel records.  The RO 
should contact the Veteran's Reserve Unit, NPRC, and the Army 
Human Resources Command.  If these records can not be 
obtained then the RO must document the steps taken and notify 
the Veteran that his service treatment records and service 
personnel records could not be obtained. 

The Veteran asserts that his PTSD is due to his military 
service in Iraq; specifically, heavy mortar attacks, 
improvised explosive device (IED) explosions, and small arms 
fire from insurgents.  The Board observes that a mortar 
attack on one's unit may be accepted as a stressor event that 
could be verified and, in some cases, form the basis of a 
PTSD diagnosis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  After any additional service treatment record or 
service personnel records are added to the file, attempts 
should be made to verify the occurrence of the Veteran's 
reported inservice stressor events.   

VA treatment records reveal that the Veteran has been seen 
for PTSD; however, there is no medical evidence showing that 
the Veteran has a clear diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125.  After any available records are added to 
the claims file, the Veteran should be scheduled for a VA 
examination to determine whether or not he has PTSD due to a 
verified stressor.  The Veteran is hereby advised that 
failure to report to scheduled examinations may result in 
denial of a claim.  See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

2.  The RO should attempt to obtain the 
Veteran's  service treatment records 
and service personnel records by taking 
the necessary steps; which should 
include contacting the Veteran's 
Reserve Unit, NPRC, and the Army Human 
Resources Command.  If these records 
can not be obtained then the RO must 
document the steps taken and notify the 
Veteran that his service treatment 
records and service personnel records 
could not be obtained.

3.  After any additional records are 
received, another attempt should be 
made to verify the occurrence of the 
Veteran's reported inservice stressor 
events.

4.  Then the Veteran should be scheduled 
for a VA examination to ascertain whether 
he has PTSD, and, if so, whether PTSD is 
related to an inservice stressor event.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran has a clear diagnosis of PTSD, in 
accordance with 38 C.F.R. § 4.125 that is 
due to a verified inservice stressor.  
The VA examiner should also discuss 
whether any diagnosis of PTSD is related 
to the Veteran's military service or to 
his post-service employment as a police 
officer.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any deficiencies in the examination 
reports are noted, the reports should be 
returned to the examiners for completion 
before any readjudication is made.  If 
any action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).	

